DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP 2008-084638 (English translation provided by Applicant). 
Mori et al. disclose a magnetic recording tape having a substrate with a magnetic recording layer thereon containing ferrite powder having a spinel phase (para [0029]).  It is noted that a spinel phase is a cubic crystal phase.  The tape has a squareness ratio in the tape running direction (i.e., longitudinal direction as per claim 1) that is preferably 0.80 or more, wherein the upper limit of the range is understood to be 1.  The squareness ratio in the direction at a right angle to the tape running direction 
	With regard to claims 2-3, see para [0029].
	With regard to claim 4, the minimum preferred difference of the longitudinal squareness ratio and the vertical squareness ratio taught by Mori et al. would be 0.1 (0.8-0.7) or 0.3 in the case wherein Sq=1 in the perependicular direction (1-0.7).  It would have been obvious to one of ordinary skill in the art to choose any value from within the disclosed ranges for perpendicular and longitudinal squareness, including a value of 0.3 or more in view of the apparent suitability of all disclosed values.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP 2008-084638 -English translation provided by Applicant) in view of Nakashio et al. (WO2015/198514 –citations based upon English equivalent US2017/162220). 
Mori et al. teach all of the limitations of the claims, as detailed above, except for the orientation of cubic particles in the longitudinal direction (claim 5), the cubic or approximate cubic shape of the ferrite magnetic particles (claim 6) and the perpendicular orientation of the recording layer (claim 7).
Nakashio et al. teach a perpendicular magnetic recording tape having a recording layer containing cubic ferrite magnetic particles that are preferably cube-shaped instead of plate shaped in order to prevent particle  aggregation and improve recording density  (see para [0025]-[0027] and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute cubic shaped ferrite particles for the plate-shaped particles disclosed by Mori et al. in order to achieve improved recording density for perpendicular recording and prevent particle aggregation as suggested by Nakashio et al.  One of ordinary skill in the art would have had a reasonable expectation of success in choosing to use cubic-shaped particles in view of the teaching by Mori et al. of using a plate-like ratio (diameter/thickness) of as low as 1 (see para [0030]).  
Furthermore, orientation of the particles for pendicular recording and physical ordering and separation in the longitudinal direction would have been obvious in view of Nakashio’s teaching that ordering in this manner was known and desirable to achieve good recording density.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Thurs, Fri 12:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/Primary Examiner, Art Unit 1785